UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2015 Date of reporting period:	January 31, 2015 Item 1. Schedule of Investments: Putnam Absolute Return 700 Fund The fund's portfolio 1/31/15 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (47.2%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (47.2%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, May 1, 2044 $2,681,822 $3,017,123 4s, with due dates from November 1, 2041 to June 1, 2043 2,844,160 3,107,379 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, March 1, 2045 3,000,000 3,351,563 5 1/2s, TBA, February 1, 2045 3,000,000 3,355,078 4 1/2s, with due dates from May 1, 2041 to February 1, 2044 2,223,562 2,439,177 4 1/2s, TBA, March 1, 2045 40,000,000 43,357,812 4 1/2s, TBA, February 1, 2045 16,000,000 17,362,499 4s, with due dates from April 1, 2042 to June 1, 2044 8,299,074 9,046,575 4s, TBA, March 1, 2045 13,000,000 13,895,310 4s, TBA, February 1, 2045 13,000,000 13,921,172 3 1/2s, June 1, 2042 783,407 834,084 3 1/2s, TBA, March 1, 2045 40,000,000 42,157,812 3 1/2s, TBA, February 1, 2045 30,000,000 31,692,186 3s, with due dates from February 1, 2043 to February 1, 2043 1,745,114 1,807,284 3s, TBA, March 1, 2045 173,000,000 178,448,151 3s, TBA, February 1, 2045 171,000,000 176,811,332 Total U.S. government and agency mortgage obligations (cost $540,515,548) U.S. TREASURY OBLIGATIONS (0.2%) (a) Principal amount Value U.S. Treasury Bonds 3.000%, November 15, 2044 (i) $296,000 $345,856 U.S. Treasury Notes 2.000%, February 15, 2023 (i) 475,000 494,689 2.250%, April 30, 2021 (i) 392,000 413,710 0.625%, November 30, 2017 (i) 300,000 299,294 0.625%, August 15, 2016 (i) 129,000 129,946 0.875%, September 15, 2016 (i) 92,000 93,063 2.125%, June 30, 2021 (i) 69,000 72,019 1.625%, July 31, 2019 (i) 70,000 71,531 0.375%, August 31, 2015 (i) 10,000 10,031 0.625%, August 31, 2017 (i) 6,000 6,008 Total U.S. treasury Obligations (cost $1,936,147) COMMON STOCKS (29.6%) (a) Shares Value Basic materials (1.0%) Airgas, Inc. 8,600 $968,704 Axalta Coating Systems, Ltd. (NON) 9,300 238,731 Bemis Co., Inc. 16,400 726,520 International Flavors & Fragrances, Inc. 10,071 1,068,634 Newmont Mining Corp. 73,000 1,835,950 Royal Gold, Inc. 11,200 811,552 SBA Communications Corp. Class A (NON) 20,900 2,439,030 Sherwin-Williams Co. (The) 13,100 3,553,637 Capital goods (1.8%) Avery Dennison Corp. 15,100 789,277 Ball Corp. 21,700 1,374,261 General Dynamics Corp. 40,400 5,381,684 Lockheed Martin Corp. 28,000 5,274,360 Raytheon Co. 16,814 1,682,241 Rockwell Collins, Inc. 21,500 1,840,830 Stericycle, Inc. (NON) 8,300 1,089,707 TransDigm Group, Inc. 7,900 1,623,687 Waste Management, Inc. 39,500 2,031,485 Communication services (0.4%) Verizon Communications, Inc. 108,017 4,937,457 Conglomerates (1.5%) Danaher Corp. 61,792 5,090,425 Marubeni Corp. (Japan) 757,900 4,182,353 Mitsubishi Corp. (Japan) 273,000 4,766,155 Mitsui & Co., Ltd. (Japan) 218,900 2,777,958 Consumer cyclicals (3.6%) Automatic Data Processing, Inc. 43,900 3,623,067 AutoZone, Inc. (NON) 5,346 3,191,348 Clorox Co. (The) 10,800 1,152,468 Discovery Communications, Inc. (NON) 37,300 1,039,924 Dollar General Corp. (NON) 49,900 3,346,294 Dollar Tree, Inc. (NON) 33,463 2,379,219 FactSet Research Systems, Inc. 5,200 746,668 Harley-Davidson, Inc. 34,300 2,116,310 Interpublic Group of Cos., Inc. (The) 66,500 1,333,711 Kohl's Corp. 10,800 644,976 Lear Corp. 2,800 280,980 Madison Square Garden Co. (The) Class A (NON) 10,100 765,075 NIKE, Inc. Class B 2,600 239,850 Omnicom Group, Inc. 31,272 2,276,602 Ralph Lauren Corp. 9,400 1,568,766 Scripps Networks Interactive Class A 17,195 1,222,393 Target Corp. 76,500 5,631,165 Vantiv, Inc. Class A (NON) 20,900 718,751 VF Corp. 41,200 2,858,044 Wal-Mart Stores, Inc. 23,600 2,005,528 Walt Disney Co. (The) 51,600 4,693,536 Consumer staples (3.3%) Altria Group, Inc. 123,931 6,580,736 Bunge, Ltd. 20,400 1,826,412 Chipotle Mexican Grill, Inc. (NON) 700 496,888 Church & Dwight Co., Inc. 12,500 1,011,500 Colgate-Palmolive Co. 65,100 4,395,552 Costco Wholesale Corp. 42,800 6,119,972 Dr. Pepper Snapple Group, Inc. 29,300 2,264,011 McDonald's Corp. 68,968 6,375,402 Philip Morris International, Inc. 26,800 2,150,432 Pinnacle Foods, Inc. 8,500 305,745 Reynolds American, Inc. 38,700 2,629,665 Sumitomo Mitsui financial Group, Inc. (Japan) 262,700 2,590,391 Tupperware Brands Corp. 8,100 547,641 Energy (1.7%) Exxon Mobil Corp. 127,531 11,148,760 HollyFrontier Corp. 31,600 1,135,072 National Oilwell Varco, Inc. 59,700 3,249,471 Spectra Energy Corp. 107,666 3,600,351 Financials (5.4%) Alexandria Real Estate Equities, Inc. (R) 8,000 780,160 American Campus Communities, Inc. (R) 17,100 751,716 American Capital Agency Corp. (R) 57,800 1,245,590 Axis Capital Holdings, Ltd. 14,200 722,780 BB&T Corp. 92,100 3,250,209 Berkshire Hathaway, Inc. Class B (NON) 55,534 7,991,898 Brixmor Property Group, Inc. (R) 8,800 238,480 Capital One Financial Corp. 71,500 5,234,515 Chubb Corp. (The) 10,100 988,790 Cullen/Frost Bankers, Inc. 8,300 517,090 Everest Re Group, Ltd. 5,786 991,605 HCP, Inc. (R) 59,900 2,832,671 Health Care REIT, Inc. (R) 28,900 2,368,355 NASDAQ OMX Group, Inc. (The) 4,600 209,906 Northern Trust Corp. 23,400 1,529,892 PartnerRe, Ltd. 7,207 824,481 PNC Financial Services Group, Inc. 53,000 4,480,620 Public Storage (R) 11,839 2,377,745 RenaissanceRe Holdings, Ltd. 6,454 617,196 Spirit Realty Capital, Inc. (R) 64,300 826,898 Starwood Property Trust, Inc. (R) 35,900 859,087 Synchrony Financial (NON) 21,000 648,060 Taubman Centers, Inc. (R) 8,700 712,965 Travelers Cos., Inc. (The) 42,700 4,390,414 Visa, Inc. Class A 24,300 6,194,313 Wells Fargo & Co. 171,680 8,913,626 XL Group PLC 44,400 1,531,356 Health care (4.1%) Abbott Laboratories 108,500 4,856,460 AmerisourceBergen Corp. 36,600 3,478,830 C.R. Bard, Inc. 10,573 1,808,300 Cardinal Health, Inc. 17,128 1,424,878 DaVita HealthCare Partners, Inc. (NON) 27,200 2,041,632 Edwards Lifesciences Corp. (NON) 17,100 2,143,485 Eli Lilly & Co. 85,315 6,142,680 Johnson & Johnson 94,585 9,471,741 Mednax, Inc. (NON) 13,100 889,359 Merck & Co., Inc. 127,527 7,687,328 Pfizer, Inc. 245,500 7,671,875 Technology (4.6%) Accenture PLC Class A 61,000 5,125,830 Analog Devices, Inc. 30,500 1,589,203 Apple, Inc. 53,205 6,233,498 Broadcom Corp. Class A 86,200 3,657,897 Cisco Systems, Inc. 265,500 6,999,908 Computer Sciences Corp. 23,100 1,401,708 eBay, Inc. (NON) 113,400 6,010,200 EMC Corp. 222,700 5,774,610 Fidelity National Information Services, Inc. 20,700 1,292,301 Fiserv, Inc. (NON) 25,700 1,864,021 Gentex Corp. 47,500 794,210 Intuit, Inc. 36,700 3,186,294 L-3 Communications Holdings, Inc. 14,300 1,760,616 Linear Technology Corp. 18,100 813,414 Maxim Integrated Products, Inc. 46,000 1,522,140 Microsoft Corp. 12,323 497,849 Motorola Solutions, Inc. 5,400 340,398 NetApp, Inc. 50,900 1,924,020 Paychex, Inc. 52,900 2,394,254 Transportation (0.7%) CH Robinson Worldwide, Inc. 24,100 1,716,402 Expeditors International of Washington, Inc. 8,500 371,280 United Parcel Service, Inc. Class B 61,299 6,058,793 Utilities and power (1.5%) Alliant Energy Corp. 7,400 507,714 American Electric Power Co., Inc. 53,700 3,372,897 American Water Works Co., Inc. 15,700 881,398 Kinder Morgan, Inc. 145,200 5,960,460 Pinnacle West Capital Corp. 17,900 1,256,222 Southern Co. (The) 106,800 5,416,896 Total common stocks (cost $315,142,823) MORTGAGE-BACKED SECURITIES (15.8%) (a) Principal amount Value Agency collateralized mortgage obligations (8.1%) Connecticut Avenue Securities FRB Ser. 14-C04, Class 2M2, 5.168s, 2024 $625,000 $632,500 Federal Home Loan Mortgage Corporation IFB Ser. 2990, Class LB, 16.52s, 2034 414,793 562,410 IFB Ser. 3232, Class KS, IO, 6.134s, 2036 674,690 89,818 IFB Ser. 4143, Class DS, IO, 5.954s, 2042 2,885,426 748,889 IFB Ser. 4104, Class S, IO, 5.934s, 2042 872,837 185,823 IFB Ser. 3116, Class AS, IO, 5.934s, 2034 700,451 30,657 IFB Ser. 4240, Class SA, IO, 5.834s, 2043 8,259,937 1,879,382 IFB Ser. 4245, Class AS, IO, 5.834s, 2043 8,690,540 1,835,812 IFB Ser. 271, Class S5, IO, 5.834s, 2042 8,458,816 2,112,166 IFB Ser. 3852, Class NT, 5.834s, 2041 2,291,290 2,437,933 IFB Ser. 317, Class S3, IO, 5.814s, 2043 3,886,670 1,057,582 IFB Ser. 325, Class S1, IO, 5.784s, 2044 3,668,983 934,196 IFB Ser. 326, Class S2, IO, 5.784s, 2044 7,856,332 2,049,253 IFB Ser. 308, Class S1, IO, 5.784s, 2043 4,640,406 1,243,722 IFB Ser. 269, Class S1, IO, 5.784s, 2042 2,245,038 550,932 IFB Ser. 264, Class S1, IO, 5.784s, 2042 7,969,094 2,084,570 IFB Ser. 327, Class S8, IO, 5.754s, 2044 1,064,279 266,176 IFB Ser. 314, Class AS, IO, 5.724s, 2043 2,399,259 615,549 Ser. 3687, Class CI, IO, 5s, 2038 1,776,648 237,982 Ser. 4122, Class TI, IO, 4 1/2s, 2042 1,979,622 332,577 Ser. 4193, Class PI, IO, 4s, 2043 4,249,518 639,036 Ser. 4116, Class MI, IO, 4s, 2042 4,367,540 707,266 Ser. 4213, Class GI, IO, 4s, 2041 3,008,384 367,625 Ser. 3996, Class IK, IO, 4s, 2039 6,079,949 686,055 Ser. 4305, Class KI, IO, 4s, 2038 11,627,286 1,215,283 Ser. 304, Class C53, IO, 4s, 2032 3,012,536 480,590 Ser. 4369, Class IA, IO, 3 1/2s, 2044 2,074,738 335,362 Ser. 311, Class IO, IO, 3 1/2s, 2043 2,727,692 439,947 Ser. 303, Class C19, IO, 3 1/2s, 2043 3,771,893 648,972 Ser. 4150, Class IO, IO, 3 1/2s, 2043 4,282,144 843,243 Ser. 304, Class C22, IO, 3 1/2s, 2042 3,676,916 799,298 Ser. 4141, Class IM, IO, 3 1/2s, 2042 4,167,125 716,551 Ser. 4141, Class IQ, IO, 3 1/2s, 2042 2,063,233 351,110 Ser. 4121, Class AI, IO, 3 1/2s, 2042 7,221,797 1,396,347 Ser. 4122, Class CI, IO, 3 1/2s, 2042 6,772,566 849,099 Ser. 4136, Class IW, IO, 3 1/2s, 2042 4,252,761 607,639 Ser. 4166, Class PI, IO, 3 1/2s, 2041 3,242,827 501,892 Ser. 304, IO, 3 1/2s, 2027 2,016,545 238,698 Ser. 304, Class C37, IO, 3 1/2s, 2027 1,499,024 176,840 Ser. 4150, Class DI, IO, 3s, 2043 3,674,214 601,653 Ser. 4158, Class TI, IO, 3s, 2042 7,562,071 883,552 Ser. 4165, Class TI, IO, 3s, 2042 8,476,058 1,007,803 Ser. 4134, Class PI, IO, 3s, 2042 9,894,411 1,198,014 Ser. 4183, Class MI, IO, 3s, 2042 2,794,026 321,313 Ser. 13-4206, Class IP, IO, 3s, 2041 5,918,150 708,284 Ser. 4179, Class EI, IO, 3s, 2030 6,772,974 732,091 Ser. 304, Class C45, IO, 3s, 2027 3,150,760 360,688 Ser. 3939, Class EI, IO, 3s, 2026 6,383,479 580,423 Ser. 13-4176, Class IA, IO, 2 1/2s, 2028 8,365,317 887,644 Ser. T-8, Class A9, IO, 0.464s, 2028 198,199 2,725 Ser. T-59, Class 1AX, IO, 0.272s, 2043 477,832 5,824 Ser. T-48, Class A2, IO, 0.212s, 2033 687,449 6,660 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.659s, 2035 64,848 108,346 IFB Ser. 05-122, Class SE, 22.511s, 2035 202,328 308,114 IFB Ser. 11-4, Class CS, 12.564s, 2040 1,154,987 1,421,567 IFB Ser. 12-128, Class YS, IO, 6.032s, 2042 1,985,134 376,302 IFB Ser. 13-81, Class QS, IO, 6.032s, 2041 2,859,472 437,633 IFB Ser. 13-19, Class SK, IO, 5.982s, 2043 2,038,198 398,464 IFB Ser. 12-153, Class SK, IO, 5.982s, 2043 2,446,463 582,136 IFB Ser. 12-111, Class JS, IO, 5.932s, 2040 3,511,745 641,323 IFB Ser. 13-128, Class SA, IO, 5.832s, 2043 5,719,585 1,427,380 Ser. 13-98, Class SA, IO, 5.782s, 2043 3,002,373 800,132 IFB Ser. 13-124, Class SB, IO, 5.782s, 2043 2,107,376 559,095 IFB Ser. 13-92, Class SA, IO, 5.782s, 2043 1,371,859 368,879 IFB Ser. 13-103, Class SK, IO, 5.752s, 2043 1,337,333 360,229 Ser. 13-101, Class SE, IO, 5.732s, 2043 4,264,600 1,167,903 IFB Ser. 13-128, Class CS, IO, 5.732s, 2043 3,551,670 923,896 IFB Ser. 13-102, Class SH, IO, 5.732s, 2043 2,015,269 532,797 Ser. 397, Class 2, IO, 5s, 2039 59,992 8,891 Ser. 10-13, Class EI, IO, 5s, 2038 79,979 856 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 2,324,801 284,625 Ser. 418, Class C24, IO, 4s, 2043 5,230,652 832,655 Ser. 13-44, Class PI, IO, 4s, 2043 1,424,623 221,596 Ser. 12-124, Class UI, IO, 4s, 2042 5,366,968 890,917 Ser. 13-11, Class IP, IO, 4s, 2042 5,491,358 966,899 Ser. 12-96, Class PI, IO, 4s, 2041 1,435,692 199,777 Ser. 12-40, Class MI, IO, 4s, 2041 3,255,738 484,727 Ser. 12-22, Class CI, IO, 4s, 2041 4,738,395 667,399 Ser. 406, Class 2, IO, 4s, 2041 280,082 42,152 Ser. 406, Class 1, IO, 4s, 2041 153,828 23,290 Ser. 409, Class C16, IO, 4s, 2040 687,465 99,059 Ser. 12-104, Class HI, IO, 4s, 2027 6,752,108 794,032 Ser. 14-54, Class IN, IO, 3 1/2s, 2043 2,447,290 308,603 Ser. 418, Class C15, IO, 3 1/2s, 2043 8,912,341 1,473,530 Ser. 417, Class C24, IO, 3 1/2s, 2042 3,139,301 671,810 Ser. 12-136, Class PI, IO, 3 1/2s, 2042 3,894,581 443,593 Ser. 12-101, Class PI, IO, 3 1/2s, 2040 3,864,233 367,059 Ser. 13-21, Class AI, IO, 3 1/2s, 2033 4,196,555 775,985 Ser. 417, Class C19, IO, 3 1/2s, 2033 3,599,768 499,360 Ser. 12-93, Class DI, IO, 3 1/2s, 2027 5,120,126 688,811 Ser. 78, Class KI, IO, 3 1/2s, 2027 1,976,035 249,573 Ser. 12-151, Class PI, IO, 3s, 2043 3,311,183 410,918 Ser. 13-8, Class NI, IO, 3s, 2042 5,676,389 716,212 Ser. 6, Class BI, IO, 3s, 2042 7,248,184 807,448 Ser. 13-35, Class IP, IO, 3s, 2042 3,507,351 364,162 Ser. 13-23, Class PI, IO, 3s, 2041 4,547,609 418,289 Ser. 13-31, Class NI, IO, 3s, 2041 6,424,180 600,340 Ser. 13-7, Class EI, IO, 3s, 2040 4,736,125 733,863 Ser. 13-55, Class MI, IO, 3s, 2032 3,252,390 388,628 Ser. 03-W10, Class 1, IO, 1.007s, 2043 249,737 6,185 Ser. 98-W5, Class X, IO, 0.872s, 2028 364,304 17,988 Ser. 98-W2, Class X, IO, 0.673s, 2028 1,254,353 65,854 Ser. 08-36, Class OV, PO, zero %, 2036 26,897 25,305 Federal National Mortgage Association Ser. 14-10, Class IO, IO, 3 1/2s, 2042 3,615,434 391,017 Government National Mortgage Association IFB Ser. 11-81, Class SB, IO, 6.537s, 2036 2,128,382 290,865 IFB Ser. 12-38, Class SC, IO, 6.532s, 2040 2,424,854 334,387 IFB Ser. 11-93, Class SA, IO, 6.492s, 2041 8,463,956 1,925,348 IFB Ser. 12-26, Class SP, IO, 6.482s, 2042 1,044,080 232,725 IFB Ser. 13-113, Class SL, IO, 6.062s, 2042 1,339,753 182,018 IFB Ser. 14-122, Class QS, IO, 6.032s, 2044 1,494,994 295,530 IFB Ser. 13-116, Class SA, IO, 5.982s, 2043 1,693,845 323,660 IFB Ser. 13-129, Class SN, IO, 5.982s, 2043 1,255,257 215,603 IFB Ser. 13-129, Class CS, IO, 5.982s, 2042 3,167,342 466,771 IFB Ser. 14-90, Class HS, IO, 5.932s, 2044 2,411,703 609,558 IFB Ser. 14-25, Class HS, IO, 5.932s, 2044 1,570,918 361,217 IFB Ser. 14-32, Class CS, IO, 5.932s, 2044 3,372,655 725,121 IFB Ser. 13-99, Class VS, IO, 5.932s, 2043 1,371,021 290,821 IFB Ser. 12-77, Class MS, IO, 5.932s, 2042 2,361,709 648,360 IFB Ser. 12-34, Class SA, IO, 5.882s, 2042 3,073,184 708,676 IFB Ser. 11-70, Class SN, IO, 5.732s, 2041 1,601,940 269,414 IFB Ser. 11-70, Class SH, IO, 5.722s, 2041 1,892,718 331,661 Ser. 14-122, Class IC, IO, 5s, 2044 1,575,935 271,691 Ser. 14-25, Class QI, IO, 5s, 2044 4,906,903 938,200 Ser. 14-2, Class IC, IO, 5s, 2044 2,222,618 408,673 Ser. 13-3, Class IT, IO, 5s, 2043 1,451,073 290,062 Ser. 11-116, Class IB, IO, 5s, 2040 1,953,625 100,429 Ser. 10-35, Class UI, IO, 5s, 2040 2,123,933 448,681 Ser. 10-20, Class UI, IO, 5s, 2040 2,188,484 346,984 Ser. 10-9, Class UI, IO, 5s, 2040 6,895,490 1,372,149 Ser. 09-121, Class UI, IO, 5s, 2039 4,642,115 823,929 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 241,736 29,061 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 3,098,315 470,386 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 3,647,523 630,874 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 2,694,364 400,194 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,917,725 351,542 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 962,497 210,633 Ser. 09-121, Class CI, IO, 4 1/2s, 2039 4,796,839 1,075,163 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 4,426,975 307,781 Ser. 14-63, Class PI, IO, 4s, 2043 2,357,248 336,144 Ser. 13-24, Class PI, IO, 4s, 2042 1,933,214 297,696 Ser. 12-106, Class QI, IO, 4s, 2042 1,159,893 190,524 Ser. 12-47, Class CI, IO, 4s, 2042 2,319,050 350,756 Ser. 14-104, Class IO, IO, 4s, 2042 6,047,884 992,216 Ser. 12-50, Class PI, IO, 4s, 2041 3,391,180 433,732 Ser. 12-41, Class IP, IO, 4s, 2041 4,258,587 741,902 Ser. 14-162, Class DI, IO, 4s, 2038 3,751,807 408,228 Ser. 14-133, Class AI, IO, 4s, 2036 7,669,961 1,065,358 Ser. 13-53, Class IA, IO, 4s, 2026 4,038,823 455,014 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 2,770,635 270,566 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 7,244,513 743,649 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 5,753,916 672,288 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 4,212,013 439,945 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 3,148,588 354,594 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 7,323,949 855,584 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 1,653,660 192,486 Ser. 12-92, Class AI, IO, 3 1/2s, 2042 2,279,223 305,370 Ser. 13-37, Class LI, IO, 3 1/2s, 2042 2,099,967 256,511 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 3,842,027 383,165 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 3,303,922 297,854 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 9,582,664 610,512 Ser. 183, Class AI, IO, 3 1/2s, 2039 3,776,888 449,038 Ser. 14-115, Class QI, IO, 3s, 2029 4,246,283 425,435 Government National Mortgage Association Ser. 14-145, Class PI, IO, 3 1/2s, 2029 2,419,625 297,638 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.773s, 2027 95,513 716 Ser. 98-3, IO, zero %, 2027 52,062 765 Ser. 98-2, IO, zero %, 2027 45,680 328 Ser. 98-4, IO, zero %, 2026 71,925 1,770 Commercial mortgage-backed securities (4.8%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 1,025,000 1,060,113 Ser. 06-1, Class B, 5.49s, 2045 255,000 258,766 Ser. 06-6, Class A2, 5.309s, 2045 23,136 23,170 Ser. 07-1, Class XW, IO, 0.346s, 2049 2,349,532 20,093 Banc of America Commercial Mortgage Trust 144A FRB Ser. 08-1, Class C, 6.268s, 2051 584,000 567,537 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-1, Class B, 5.294s, 2042 840,000 858,640 FRB Ser. 05-1, Class C, 5.294s, 2042 429,000 417,606 FRB Ser. 05-5, Class D, 5.243s, 2045 426,000 431,879 FRB Ser. 05-6, Class G, 5.153s, 2047 (F) 443,000 442,536 FRB Ser. 05-4, Class C, 5.147s, 2045 (F) 495,000 501,445 Ser. 05-3, Class AJ, 4.767s, 2043 225,000 220,507 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 04-2, Class G, 5.239s, 2038 1,000,000 1,015,920 Ser. 02-PB2, Class XC, IO, 0.266s, 2035 809,474 409 Ser. 04-4, Class XC, IO, 0.207s, 2042 604,567 1,568 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 06-PW11, Class AJ, 5.435s, 2039 332,000 340,715 Ser. 05-PWR7, Class D, 5.304s, 2041 431,000 426,880 Ser. 05-PWR7, Class C, 5.235s, 2041 489,000 481,985 Ser. 05-PWR9, Class C, 5.055s, 2042 281,000 284,130 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.435s, 2039 1,010,000 1,011,576 FRB Ser. 06-PW11, Class C, 5.435s, 2039 384,000 382,863 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.124s, 2044 262,000 259,380 GCCFC Commercial Mortgage Trust FRB Ser. 05-GG3, Class D, 4.986s, 2042 783,000 781,987 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 5.772s, 2049 3,226,000 3,220,709 FRB Ser. 05-C3, Class B, 5.029s, 2043 770,000 767,451 COMM Mortgage Trust FRB Ser. 07-C9, Class D, 5.795s, 2049 350,000 333,267 FRB Ser. 05-LP5, Class D, 5.074s, 2043 359,000 361,948 COMM Mortgage Trust 144A Ser. 12-LC4, Class E, 4 1/4s, 2044 604,000 541,721 Ser. 13-LC13, Class E, 3.719s, 2046 391,000 299,856 FRB Ser. 07-C9, Class AJFL, 0.856s, 2049 213,000 206,007 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.829s, 2038 233,740 28 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.419s, 2044 704,000 761,499 GCCFC Commercial Mortgage Trust FRB Ser. 05-GG3, Class E, 5.087s, 2042 320,000 319,587 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.275s, 2044 1,908,108 1,930,738 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 158,774 157,602 GS Mortgage Securities Corp. II Ser. 05-GG4, Class B, 4.841s, 2039 970,000 968,564 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.414s, 2046 436,000 432,874 FRB Ser. 13-GC10, Class E, 4.414s, 2046 750,000 665,843 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.637s, 2045 159,000 167,023 Ser. 06-GG8, Class X, IO, 0.582s, 2039 49,122,014 392,976 JP Morgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-C6, Class F, 5.207s, 2045 432,000 410,261 FRB Ser. 12-C6, Class G, 2.972s, 2045 800,000 629,219 JP Morgan Chase Commercial Mortgage Securities Trust Ser. 03-C1, Class D, 5.192s, 2037 344,229 344,332 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.561s, 2046 816,000 762,469 FRB Ser. 13-C12, Class E, 4.087s, 2045 1,000,000 866,688 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.074s, 2051 884,500 935,155 FRB Ser. 06-LDP7, Class B, 5 7/8s, 2045 619,000 420,833 Ser. 06-LDP6, Class AJ, 5.565s, 2043 801,000 808,345 FRB Ser. 05-LDP3, Class D, 5.193s, 2042 555,000 556,055 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 463,000 465,255 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 1,000,000 997,820 FRB Ser. 13-LC11, Class D, 4.24s, 2046 26,000 25,438 Ser. 07-LDPX, Class X, IO, 0.283s, 2049 9,247,972 109,172 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.174s, 2051 392,000 399,232 FRB Ser. 07-CB20, Class C, 6.174s, 2051 658,000 629,140 FRB Ser. 11-C3, Class E, 5.567s, 2046 162,000 178,103 FRB Ser. 13-C13, Class D, 4.056s, 2046 325,000 314,264 Ser. 13-C13, Class E, 3.986s, 2046 639,000 536,774 Ser. 13-C10, Class E, 3 1/2s, 2047 553,000 404,022 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 370,000 287,749 Key Commercial Mortgage Securities Trust 2007-SL1 FRB Ser. 07-SL1, Class A2, 5.568s, 2040 82,072 81,149 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.738s, 2039 1,703,000 1,536,958 Ser. 06-C3, Class AJ, 5.72s, 2039 905,000 906,493 Ser. 06-C6, Class D, 5.502s, 2039 1,187,000 1,163,711 Ser. 07-C1, Class AJ, 5.484s, 2040 120,000 121,480 FRB Ser. 06-C6, Class C, 5.482s, 2039 704,000 690,800 Ser. 05-C7, Class C, 5.35s, 2040 324,000 324,373 FRB Ser. 05-C2, Class C, 5.274s, 2040 1,150,000 1,155,589 Ser. 07-C2, Class XW, IO, 0.539s, 2040 1,831,327 21,472 Merrill Lynch Mortgage Trust FRB Ser. 05-CIP1, Class C, 5.266s, 2038 501,000 477,453 FRB Ser. 05-CIP1, Class B, 5.236s, 2038 265,000 259,700 Ser. 04-KEY2, Class D, 5.046s, 2039 263,000 263,000 FRB Ser. 04-BPC1, Class C, 5.011s, 2041 468,000 466,474 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 97,000 98,400 Ser. 06-4, Class AJ, 5.239s, 2049 402,000 405,940 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 295,000 287,277 Ser. 06-4, Class XC, IO, 0.635s, 2049 48,214,264 585,321 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class E, 4.416s, 2046 750,000 688,050 FRB Ser. 13-C11, Class F, 4.416s, 2046 1,024,000 877,067 Ser. 13-C13, Class F, 3.707s, 2046 1,547,000 1,236,857 Morgan Stanley Capital I Trust FRB Ser. 07-HQ11, Class D, 5.587s, 2044 2,100,000 1,984,912 Ser. 07-HQ11, Class C, 5.558s, 2044 1,181,000 1,169,013 FRB Ser. 06-HQ8, Class C, 5.488s, 2044 1,350,000 1,350,575 FRB Ser. 06-HQ8, Class D, 5.488s, 2044 274,000 269,789 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.958s, 2049 319,000 327,127 Wachovia Bank Commercial Mortgage Trust Ser. 06-C24, Class AJ, 5.658s, 2045 323,000 329,492 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.242s, 2044 569,000 567,760 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 12-LC5, Class E, 4.778s, 2045 333,000 315,817 FRB Ser. 13-LC12, Class D, 4.302s, 2046 2,412,000 2,314,586 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.245s, 2044 305,000 326,977 Ser. 12-C6, Class E, 5s, 2045 533,000 504,181 Ser. 11-C4, Class F, 5s, 2044 851,000 823,284 FRB Ser. 13-UBS1, Class D, 4.632s, 2046 145,000 146,324 FRB Ser. 13-C15, Class D, 4.482s, 2046 159,000 157,198 FRB Ser. 12-C10, Class E, 4.458s, 2045 381,000 337,542 FRB Ser. 13-C12, Class D, 4.355s, 2048 249,000 247,431 FRB Ser. 13-C13, Class E, 4.138s, 2045 429,000 330,673 Ser. 13-C12, Class E, 3 1/2s, 2048 570,000 460,247 Ser. 13-C14, Class E, 3 1/4s, 2046 675,000 535,167 Residential mortgage-backed securities (non-agency) (2.9%) Banc of America Funding Trust FRB Ser. 06-G, Class 3A3, 5 3/4s, 2036 274,205 268,721 BCAP, LLC Trust FRB Ser. 12-RR5, Class 4A8, 0.338s, 2035 2,600,000 2,368,914 BCAP, LLC Trust 144A FRB Ser. 14-RR2, Class 4A3, 0.439s, 2036 660,000 504,900 BCAP, LLC Trust FRB Ser. 12-RR10, Class 9A2, 2.664s, 2035 280,000 261,128 BCAP, LLC Trust 144A FRB Ser. 15-RR2, Class 26A2, 2.613s, 2036 451,000 400,438 FRB Ser. 14-RR1, Class 2A2, 2.354s, 2036 850,000 714,000 Bear Stearns Alt-A Trust FRB Ser. 05-7, Class 22A1, 2.644s, 2035 724,062 619,073 FRB Ser. 04-6, Class M2, 1.893s, 2034 1,267,666 1,115,546 Citigroup Mortgage Loan Trust FRB Ser. 07-WFH2, Class M2, 0.618s, 2037 (F) 500,000 357,500 Citigroup Mortgage Loan Trust 144A FRB Ser. 10-7, Class 3A5, 5.979s, 2035 350,000 372,735 Countrywide Alternative Loan Trust FRB Ser. 05-27, Class 1A2, 1.514s, 2035 737,008 676,205 FRB Ser. 05-27, Class 2A1, 1.464s, 2035 578,762 463,010 FRB Ser. 05-38, Class A3, 0.518s, 2035 2,008,781 1,742,618 FRB Ser. 05-59, Class 1A1, 0.499s, 2035 1,861,334 1,507,681 FRB Ser. 06-OA3, Class 2A1, 0.378s, 2036 2,089,409 1,687,198 FRB Ser. 06-HY11, Class A1, 0.288s, 2036 1,087,279 924,187 Countrywide Asset-Backed Certificates Trust FRB Ser. 06-4, Class 2A3, 0.458s, 2036 1,000,000 839,680 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 11-2R, Class 2A9, 2.609s, 2036 700,000 637,000 Credit Suisse Mortgage Trust 144A FRB Ser. 10-20R, Class 7A4, 3 1/2s, 2037 1,000,000 910,600 IndyMac INDX Mortgage Loan Trust FRB Ser. 07-FLX2, Class A1C, 0.358s, 2037 729,261 525,068 Jefferies Resecuritization Trust 144A FRB Ser. 09-R7, Class 12A2, 2.616s, 2036 1,325,000 1,172,625 Newcastle Mortgage Securities Trust FRB Ser. 06-1, Class M2, 0.538s, 2036 325,000 256,360 Residential Accredit Loans, Inc. Trust FRB Ser. 06-QO7, Class 2A1, 0.964s, 2046 (F) 2,788,598 1,945,047 Residential Asset Mortgage Products Trust FRB Ser. 05-EFC2, Class M6, 0.878s, 2035 1,500,000 1,053,359 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class B, 11.671s, 2025 487,000 494,287 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 06-AR1, Class 2A1B, 1.184s, 2046 1,456,961 1,303,980 FRB Ser. 04-AR13, Class A1B2, 1.148s, 2034 598,176 559,175 FRB Ser. 06-AR3, Class A1B, 1.114s, 2046 482,166 392,001 FRB Ser. 06-AR4, Class 1A1B, 1.053s, 2046 649,035 561,415 FRB Ser. 05-AR11, Class A1C3, 0.678s, 2045 (F) 1,254,564 1,119,698 FRB Ser. 05-AR19, Class A1C3, 0.668s, 2045 910,779 803,763 FRB Ser. 05-AR13, Class A1C3, 0.658s, 2045 2,891,153 2,544,215 FRB Ser. 05-AR11, Class A1C4, 0.608s, 2045 (F) 758,471 675,040 FRB Ser. 05-AR1, Class A1B, 0.558s, 2045 197,704 180,899 FRB Ser. 05-AR9, Class A1B, 0.548s, 2045 1,440,328 1,341,724 FRB Ser. 05-AR13, Class A1B3, 0.528s, 2045 218,954 195,963 FRB Ser. 05-AR15, Class A1B3, 0.508s, 2045 580,515 509,402 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 5.017s, 2036 356,603 354,066 Wells Fargo Mortgage Loan Trust FRB Ser. 12-RR2, Class 1A2, 0.336s, 2047 1,000,000 740,000 Total mortgage-backed securities (cost $179,779,765) CORPORATE BONDS AND NOTES (7.3%) (a) Principal amount Value Basic materials (0.6%) ArcelorMittal SA sr. unsec. unsub. notes 6 1/8s, 2018 (France) $85,000 $90,313 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 1,500,000 1,571,250 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 845,000 724,588 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 1,325,000 1,311,750 PQ Corp. 144A sr. notes 8 3/4s, 2018 1,440,000 1,476,000 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 1,500,000 1,526,250 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 (Brazil) 230,000 244,633 Capital goods (0.5%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 2,400,000 2,424,000 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 1,750,000 1,977,500 Gates Global, LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 1,500,000 1,406,250 KION Finance SA 144A sr. unsub. notes 6 3/4s, 2020 (Luxembourg) EUR 150,000 183,224 Communication services (1.5%) Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) $2,000,000 2,065,000 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 915,000 890,295 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,250,000 1,268,750 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 495,000 554,400 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 1,935,000 1,918,069 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 6 3/4s, 2018 (Luxembourg) 700,000 712,250 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 500,000 545,250 NII International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) (In default) (NON) 430,000 380,550 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 1,500,000 1,511,250 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 1,500,000 1,548,750 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 115,000 145,912 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 165,000 201,832 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 540,000 857,448 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 $2,025,000 2,085,750 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 1,000,000 970,000 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,000,000 1,078,750 Consumer cyclicals (1.0%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 435,000 458,925 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 500,000 521,250 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 1,000,000 980,200 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 437,000 415,150 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 1,750,000 1,767,500 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 975,000 950,625 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 1,500,000 1,623,750 Navistar International Corp. sr. notes 8 1/4s, 2021 850,000 828,750 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 1,475,000 1,541,375 Owens Corning company guaranty sr. unsec. notes 9s, 2019 47,000 57,725 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 1,300,000 1,339,000 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 925,000 777,000 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 627,000 589,380 Consumer staples (0.4%) BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 1,128,000 1,104,735 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 1,500,000 1,612,500 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 1,750,000 1,881,250 Energy (0.7%) Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 415,000 415,623 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 1,000,000 1,000,000 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 1,500,000 997,500 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 1,000,000 567,500 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 2,250,000 1,749,375 Petroleos de Venezuela SA company guaranty sr. unsec. notes Ser. REGS, 8 1/2s, 2017 (Venezuela) 500,000 287,500 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 300,000 142,950 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 2,500,000 775,000 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 2,000,000 1,940,000 Financials (1.1%) Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 1,000,000 1,072,500 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 1,030,000 1,102,100 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB bonds 8 1/8s, 2038 645,000 728,850 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 600,000 600,000 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 4 7/8s, 2019 1,430,000 1,455,025 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) 200,000 218,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 1,500,000 1,297,500 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 900,000 697,500 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 635,000 606,425 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 1,000,000 760,000 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 1,676,000 1,636,195 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. notes 5.942s, 2023 (Russia) 200,000 133,216 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 250,000 171,070 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 500,000 490,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,500,000 1,267,500 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 1,000,000 655,000 Health care (1.0%) CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 555,000 573,731 ConvaTec Healthcare D SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 310,000 363,016 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $525,000 539,438 HCA, Inc. sr. notes 6 1/2s, 2020 610,000 686,250 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 565,000 591,838 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 850,000 867,000 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 750,000 802,500 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 870,000 880,875 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 856,000 939,460 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 1,080,000 1,136,700 Service Corporation International sr. unsec. notes 7s, 2017 185,000 200,725 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 723,188 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 2,430,000 2,569,725 Technology (0.2%) First Data Corp. 144A company guaranty notes 8 1/4s, 2021 865,000 922,306 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 1,400,000 1,459,500 Transportation (0.1%) CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 1,800,000 1,584,000 Utilities and power (0.2%) AES Corp./Virginia (The) sr. unsec. unsub. notes 9 3/4s, 2016 67,000 72,695 AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 1,000,000 1,118,750 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 945,000 952,088 Total corporate bonds and notes (cost $89,992,862) INVESTMENT COMPANIES (7.1%) (a) Shares Value Consumer Staples Select Sector SPDR Fund 278,600 $13,378,372 Health Care Select Sector SPDR Fund 387,100 26,814,417 Materials Select Sector SPDR Fund 278,100 13,262,589 Utility Select Sector SPDR Fund ETF 583,000 28,170,560 Total investment companies (cost $78,082,434) SENIOR LOANS (4.0%) (a) (c) Principal amount Value Basic materials (0.1%) AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) $614,884 $609,504 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 319,034 316,242 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 580,000 542,300 Communication services (0.2%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 1,090,000 1,078,645 Asurion, LLC bank term loan FRN Ser. B2, 4 1/4s, 2020 656,995 642,623 Zayo Group, LLC bank term loan FRN Ser. B, 4s, 2019 975,013 964,316 Consumer cyclicals (2.0%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 7.005s, 2017 1,850,305 1,655,098 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 9 3/4s, 2017 1,393,000 1,232,805 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 840,775 766,366 CBAC Borrower, LLC bank term loan FRN Ser. B, 8 1/4s, 2020 1,500,000 1,470,000 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 1,972,336 1,780,856 Golden Nugget, Inc. bank term loan FRN Ser. B, 5 1/2s, 2019 606,375 599,174 Golden Nugget, Inc. bank term loan FRN Ser. DD, 5 1/2s, 2019 259,875 256,789 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.919s, 2019 1,617,000 1,505,494 JC Penney Corp., Inc. bank term loan FRN 6s, 2018 989,950 980,979 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 1,761,328 1,706,287 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 565,598 548,630 MGM Resorts International bank term loan FRN Ser. B, 3 1/2s, 2019 980,000 964,075 ROC Finance, LLC bank term loan FRN 5s, 2019 493,750 459,805 Roofing Supply Group, LLC bank term loan FRN Ser. B, 5s, 2019 977,500 952,248 Sabre GLBL, Inc. bank term loan FRN Ser. B, 4s, 2019 1,715,000 1,687,131 Scientific Games International, Inc. bank term loan FRN Ser. B2, 6s, 2021 2,000,000 1,972,188 Station Casinos, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 1,189,147 1,169,823 Talbots, Inc. (The) bank term loan FRN 8 1/4s, 2021 800,000 768,000 Travelport Finance Sarl bank term loan FRN Ser. B, 6s, 2021 (Luxembourg) 1,170,000 1,171,170 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 976,059 866,252 Consumer staples (0.3%) Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 1,000,000 852,500 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 2,000,000 1,998,334 Sprouts Farmers Markets, Inc. bank term loan FRN 4s, 2020 370,714 369,479 WNA Holdings, Inc. bank term loan FRN 8 1/2s, 2020 335,000 323,275 WNA Holdings, Inc. bank term loan FRN 4 1/2s, 2020 146,367 142,891 WNA Holdings, Inc. bank term loan FRN 4 1/2s, 2020 76,349 74,536 Energy (0.3%) Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 1,060,000 632,820 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5s, 2017 (Cayman Islands) 989,235 707,303 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 (PIK) 940,000 676,800 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 949,884 890,516 Financials (0.4%) Altisource Solutions Sarl bank term loan FRN Ser. B, 4 1/2s, 2020 (Luxembourg) 1,960,262 1,470,196 Capital Automotive LP bank term loan FRN 6s, 2020 2,000,000 1,995,000 Walter Investment Management Corp. bank term loan FRN Ser. B, 4 3/4s, 2020 1,455,477 1,271,116 Health care (0.2%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 911,034 909,611 Kinetic Concepts, Inc. bank term loan FRN 4s, 2018 1,324,710 1,309,334 Technology (0.2%) Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 2,216,778 2,163,205 Infor US, Inc. bank term loan FRN Ser. B5, 3 3/4s, 2020 599,525 584,287 Transportation (0.2%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 (PIK) 1,575,000 1,559,250 Livingston International, Inc. bank term loan FRN 9s, 2020 (Canada) 1,091,087 1,003,800 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.661s, 2017 848,159 535,666 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.661s, 2017 8,705 5,498 Total senior loans (cost $49,183,297) COMMODITY LINKED NOTES (3.6%) (a)(CLN) Principal amount Value Deutsche Bank AG/London 144A notes, 1-month USD LIBOR less 0.16%, 2015 (Indexed to the DB Commodity Backwardation Alpha 22 Total Return Index multiplied by 3) (United Kingdom) $4,824,000 $3,498,365 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 6,700,000 7,110,136 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 12,318,000 13,090,341 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the S&P GSCI Light Energy Index Excess Return multiplied by 3) (United Kingdom) 7,339,000 12,646,016 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 4,925,000 5,476,247 Total commodity Linked Notes (cost $36,106,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.6%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $725,000 $698,900 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 3,710,000 3,732,260 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 11 3/4s, 2015 (Argentina) 1,400,000 1,386,000 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 775,000 819,563 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 220,000 241,751 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 150,000 75,750 Total foreign government and agency bonds and notes (cost $6,925,737) PURCHASED SWAP OPTIONS OUTSTANDING (0.1%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.0875)/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.0875 $2,580,200 $35,297 (2.0575)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.0575 5,160,400 4,799 (2.1575)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.1575 5,160,400 1,548 (2.254)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.254 5,160,400 52 (2.354)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.354 5,160,400 5 Barclays Bank PLC (2.21)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.21 5,160,400 52 (2.31)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.31 5,160,400 15 Citibank, N.A. 2.20/3 month USD-LIBOR-BBA/May-25 May-15/2.20 6,286,500 226,440 (2.245)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.245 2,580,200 26 (2.219)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.219 2,580,200 26 (2.319)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.319 2,580,200 5 (2.345)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.345 2,580,200 3 Credit Suisse International 2.25/3 month USD-LIBOR-BBA/May-25 May-15/2.25 9,571,600 380,854 2.09125/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.09125 5,110,000 142,365 2.09/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.09 5,110,000 141,905 (2.1175)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.1175 7,740,600 2,941 (2.2175)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.2175 7,740,600 851 (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 25,818,600 26 Goldman Sachs International 2.34/3 month USD-LIBOR-BBA/Mar-45 Mar-15/2.34 2,475,800 124,607 (2.22)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.22 5,160,400 52 (2.32)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.32 5,160,400 52 (2.89)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.89 2,475,800 25 (2.94)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.94 2,475,800 2 (3.04)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/3.04 2,475,800 2 Total purchased swap options outstanding (cost $1,084,050) PURCHASED OPTIONS OUTSTANDING (0.8%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/$103.07 $6,000,000 $60,240 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/102.78 6,000,000 51,720 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/100.37 6,000,000 6 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/99.22 6,000,000 6 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/99.41 6,000,000 6 SPDR S&P rust (Put) Jan-16/170.00 282,099 1,831,062 SPDR S&P rust (Put) Dec-15/180.00 278,869 2,305,611 SPDR S&P rust (Put) Nov-15/180.00 276,498 2,172,702 SPDR S&P rust (Put) Oct-15/162.00 275,440 1,051,065 SPDR S&P rust (Put) Sep-15/170.00 275,636 1,240,108 SPDR S&P rust (Put) Aug-15/170.00 275,636 1,054,429 Total purchased options outstanding (cost $11,818,067) SHORT-TERM INVESTMENTS (28.5%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.07% (AFF) Shares 63,006,076 $63,006,076 Putnam Short Term Investment Fund 0.10% (AFF) Shares 217,631,520 217,631,520 SSgA Prime Money Market Fund Class N 0.01% (P) Shares 18,746,000 18,746,000 U.S. Treasury Bills with an effective yield of 0.02%, April 23, 2015 (SEG) (SEGSF)(SEGCCS) $5,330,000 5,329,909 U.S. Treasury Bills with an effective yield of 0.03%, April 16, 2015 (SEG) (SEGSF)(SEGCCS) 13,600,000 13,599,796 U.S. Treasury Bills with an effective yield of 0.03%, April 9, 2015 (SEGCCS) 1,770,000 1,769,984 U.S. Treasury Bills with an effective yield of 0.02%, February 26, 2015 (SEG)(SEGCCS) 4,550,000 4,549,945 U.S. Treasury Bills with an effective yield of 0.01%, February 5, 2015 3,582,000 3,581,996 Total short-term investments (cost $328,214,315) TOTAL INVESTMENTS Total investments (cost $1,638,781,045) (b) FORWARD CURRENCY CONTRACTS at 1/31/15 (aggregate face value $208,399,408) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 4/15/15 $1,697,413 $1,723,769 $26,356 British Pound Buy 3/18/15 841,422 844,196 (2,774) Canadian Dollar Sell 4/15/15 1,546,074 1,664,945 118,871 Chinese Yuan (Offshore) Sell 2/13/15 1,741,662 1,727,015 (14,647) Euro Sell 3/18/15 5,307,008 5,260,595 (46,413) Japanese Yen Sell 2/13/15 1,654,698 1,708,442 53,744 Norwegian Krone Sell 3/18/15 1,676,860 1,666,211 (10,649) South Korean Won Buy 2/13/15 1,704,069 1,680,031 24,038 South Korean Won Sell 2/13/15 1,704,069 1,705,062 993 Barclays Bank PLC Australian Dollar Sell 4/15/15 1,053,415 1,098,043 44,628 Canadian Dollar Sell 4/15/15 1,448,815 1,602,903 154,088 Chinese Yuan (Offshore) Buy 2/13/15 1,498,227 1,556,865 (58,638) Euro Sell 3/18/15 3,263,086 3,314,034 50,948 Japanese Yen Sell 2/13/15 3,335,814 3,417,888 82,074 Mexican Peso Buy 4/15/15 1,656,423 1,680,272 (23,849) New Zealand Dollar Buy 4/15/15 1,977,153 2,011,616 (34,463) South Korean Won Buy 2/13/15 1,639,423 1,615,133 24,290 South Korean Won Sell 2/13/15 1,639,423 1,641,443 2,020 Swiss Franc Buy 3/18/15 1,612,025 1,692,955 (80,930) Swiss Franc Sell 3/18/15 1,767,126 1,682,725 (84,401) Citibank, N.A. Canadian Dollar Sell 4/15/15 1,847,599 1,945,349 97,750 Euro Sell 3/18/15 4,513,789 4,443,983 (69,806) Japanese Yen Sell 2/13/15 2,577,453 2,684,437 106,984 Mexican Peso Buy 4/15/15 1,687,661 1,649,370 38,291 New Zealand Dollar Sell 4/15/15 272,036 358,311 86,275 Norwegian Krone Sell 3/18/15 518,894 663,390 144,496 Philippine Peso Buy 5/20/15 857,329 860,442 (3,113) Swiss Franc Sell 3/18/15 2,755,908 2,563,578 (192,330) Credit Suisse International Australian Dollar Sell 4/15/15 1,529,400 1,583,114 53,714 British Pound Sell 3/18/15 1,402,019 1,334,887 (67,132) Canadian Dollar Sell 4/15/15 2,504,586 2,635,739 131,153 Euro Sell 3/18/15 6,268,435 6,963,035 694,600 Indian Rupee Buy 2/13/15 3,243,711 3,232,163 11,548 Japanese Yen Sell 2/13/15 6,705,638 6,780,149 74,511 New Zealand Dollar Buy 4/15/15 987,998 1,042,519 (54,521) Norwegian Krone Sell 3/18/15 811,869 896,319 84,450 Swedish Krona Sell 3/18/15 74,441 18,391 (56,050) Swiss Franc Sell 3/18/15 216,661 29,185 (187,476) Deutsche Bank AG British Pound Buy 3/18/15 895,630 868,645 26,985 Canadian Dollar Sell 4/15/15 751,966 778,404 26,438 Euro Sell 3/18/15 1,352,554 1,536,763 184,209 Japanese Yen Sell 2/13/15 2,622,038 2,707,558 85,520 New Zealand Dollar Buy 4/15/15 1,099,486 1,088,988 10,498 Norwegian Krone Sell 3/18/15 1,477,083 1,828,863 351,780 Swedish Krona Sell 3/18/15 412,574 412,725 151 Turkish Lira Buy 3/18/15 1,889,020 2,057,758 (168,738) Goldman Sachs International Australian Dollar Sell 4/15/15 3,005,636 3,063,602 57,966 British Pound Buy 3/18/15 814,921 832,339 (17,418) Canadian Dollar Sell 4/15/15 2,065,153 2,120,476 55,323 Euro Sell 3/18/15 4,429,119 4,418,058 (11,061) Japanese Yen Sell 2/13/15 2,612,890 2,705,340 92,450 New Zealand Dollar Buy 4/15/15 1,586,404 1,674,057 (87,653) Norwegian Krone Sell 3/18/15 30,989 34,527 3,538 HSBC Bank USA, National Association Australian Dollar Sell 4/15/15 1,387,348 1,432,240 44,892 British Pound Buy 3/18/15 812,211 842,872 (30,661) Canadian Dollar Sell 4/15/15 4,179,211 4,417,062 237,851 Chinese Yuan (Offshore) Buy 2/13/15 1,641,114 1,675,358 (34,244) Euro Sell 3/18/15 145,034 87,331 (57,703) Japanese Yen Sell 2/13/15 2,050,344 2,160,605 110,261 New Zealand Dollar Buy 4/15/15 779,763 822,723 (42,960) Swedish Krona Buy 3/18/15 180,921 200,579 (19,658) JPMorgan Chase Bank N.A. Australian Dollar Sell 4/15/15 2,887,299 2,925,813 38,514 British Pound Buy 3/18/15 2,479,396 2,500,675 (21,279) Canadian Dollar Sell 4/15/15 3,320,945 3,492,614 171,669 Euro Sell 3/18/15 4,374,181 4,809,045 434,864 Hungarian Forint Buy 3/18/15 1,524,317 1,694,957 (170,640) Hungarian Forint Sell 3/18/15 1,524,317 1,703,113 178,796 Indian Rupee Buy 2/13/15 1,671,450 1,634,137 37,313 Japanese Yen Sell 2/13/15 3,538,435 3,712,421 173,986 Malaysian Ringgit Sell 2/13/15 1,451,083 1,570,113 119,030 Mexican Peso Buy 4/15/15 1,638,046 1,630,679 7,367 New Taiwan Dollar Sell 2/13/15 15,403 63,841 48,438 New Zealand Dollar Buy 4/15/15 2,059,450 2,178,208 (118,758) Norwegian Krone Sell 3/18/15 1,871,273 2,058,512 187,239 Philippine Peso Buy 5/20/15 857,329 860,637 (3,308) Singapore Dollar Sell 2/13/15 1,615,059 1,674,700 59,641 Swedish Krona Sell 3/18/15 40,842 40,107 (735) Swiss Franc Sell 3/18/15 1,603,401 1,417,697 (185,704) Royal Bank of Scotland PLC (The) Australian Dollar Sell 4/15/15 4,563,787 4,604,189 40,402 British Pound Sell 3/18/15 1,918,648 1,862,527 (56,121) Canadian Dollar Sell 4/15/15 2,279,641 2,409,500 129,859 Euro Sell 3/18/15 645,812 759,980 114,168 New Zealand Dollar Buy 4/15/15 1,479,324 1,559,484 (80,160) Norwegian Krone Sell 3/18/15 692,491 736,381 43,890 Singapore Dollar Sell 2/13/15 3,273,573 3,363,147 89,574 Swedish Krona Sell 3/18/15 871,744 860,005 (11,739) State Street Bank and Trust Co. Australian Dollar Sell 4/15/15 3,399,553 3,500,242 100,689 British Pound Sell 3/18/15 1,395,243 1,392,165 (3,078) Canadian Dollar Sell 4/15/15 2,617,333 2,725,066 107,733 Chinese Yuan (Offshore) Sell 2/13/15 1,693,303 1,693,732 429 Euro Buy 3/18/15 708,777 750,280 (41,503) Hungarian Forint Sell 3/18/15 1,664,419 1,681,516 17,097 Israeli Shekel Sell 4/15/15 1,528,507 1,520,097 (8,410) Japanese Yen Sell 2/13/15 2,604,251 2,665,699 61,448 Malaysian Ringgit Sell 2/13/15 1,604,174 1,672,314 68,140 New Taiwan Dollar Buy 2/13/15 15,403 15,939 (536) New Zealand Dollar Buy 4/15/15 1,931,560 1,978,382 (46,822) Norwegian Krone Sell 3/18/15 768,754 842,098 73,344 Singapore Dollar Sell 2/13/15 1,721,257 1,722,338 1,081 Swedish Krona Sell 3/18/15 853,379 849,655 (3,724) Swiss Franc Sell 3/18/15 1,902,579 1,707,215 (195,364) Turkish Lira Buy 3/18/15 3,127,175 3,344,678 (217,503) UBS AG Euro Buy 3/18/15 1,555,239 1,715,557 (160,318) Japanese Yen Sell 2/13/15 835,132 825,554 (9,578) WestPac Banking Corp. Australian Dollar Sell 4/15/15 899,970 931,717 31,747 Canadian Dollar Sell 4/15/15 700,938 777,538 76,600 Euro Sell 3/18/15 1,707,508 1,888,474 180,966 Japanese Yen Sell 2/13/15 1,659,478 1,672,272 12,794 New Zealand Dollar Buy 4/15/15 2,155,620 2,274,410 (118,790) South Korean Won Buy 2/13/15 1,718,760 1,691,543 27,217 South Korean Won Sell 2/13/15 1,718,760 1,693,068 (25,692) Total FUTURES CONTRACTS OUTSTANDING at 1/31/15 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) DAX Index (Long) 3 $906,401 Mar-15 $97,412 Euro-CAC 40 Index (Short) 9 468,583 Feb-15 (30,739) FTSE 100 Index (Long) 11 1,111,064 Mar-15 40,397 S&P 500 Index E-Mini (Short) 556 $55,277,520 Mar-15 727,044 S&P Mid Cap 400 Index E-Mini (Long) 254 36,357,560 Mar-15 423,672 SPI 200 Index (Short) 12 1,294,334 Mar-15 (83,011) Tokyo Price Index (Long) 123 14,815,933 Mar-15 267,562 U.S. Treasury Bond 30 yr (Long) 59 8,925,594 Mar-15 84,325 U.S. Treasury Bond Ultra 30 yr (Short) 27 4,831,313 Mar-15 (573,379) U.S. Treasury Note 5 yr (Short) 54 6,552,563 Mar-15 (37,759) U.S. Treasury Note 10 yr (Long) 4,844 633,958,500 Mar-15 23,011,611 Total WRITTEN SWAP OPTIONS OUTSTANDING at 1/31/15 (premiums $2,458,048) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.154/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.154 $5,160,400 $361 1.9575/3 month USD-LIBOR-BBA/Feb-25 Feb-15/1.9575 5,160,400 12,695 1.66/3 month USD-LIBOR-BBA/Jul-20 Jul-15/1.66 5,160,400 40,561 Barclays Bank PLC 2.11/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.11 5,160,400 464 Citibank, N.A. 2.145/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.145 2,580,200 129 2.119/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.119 2,580,200 206 Credit Suisse International 2.0175/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.0175 7,740,600 9,211 (1.80)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.80 5,110,000 61,422 (1.80125)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.80125 5,110,000 61,678 (1.94)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.94 5,110,000 94,638 (1.94125)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.94125 5,110,000 94,995 Goldman Sachs International 2.84/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.84 2,475,800 2 2.12/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.12 5,160,400 413 (2.095)/3 month USD-LIBOR-BBA/Mar-45 Mar-15/2.095 2,475,800 52,165 (2.2175)/3 month USD-LIBOR-BBA/Mar-45 Mar-15/2.2175 2,475,800 82,568 (2.49)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.49 2,475,800 179,471 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 9,893,000 1,629,476 Total WRITTEN OPTIONS OUTSTANDING at 1/31/15 (premiums $1,296,839) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/$102.07 $6,000,000 $34,680 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/101.78 6,000,000 29,280 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/101.07 6,000,000 18,960 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/100.78 6,000,000 15,840 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/98.48 6,000,000 6 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/99.42 6,000,000 6 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/98.53 6,000,000 6 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/97.66 6,000,000 6 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/97.47 6,000,000 6 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/98.34 6,000,000 6 SPDR S&P rust (Call) Feb-15/209.00 668,790 307,643 SPDR S&P rust (Call) Feb-15/210.00 565,820 87,346 SPDR S&P rust (Call) Feb-15/212.00 133,455 9,909 SPDR S&P rust (Call) Feb-15/209.00 146,448 14,520 SPDR S&P rust (Call) Feb-15/211.00 137,156 2,074 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 1/31/15 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Goldman Sachs International (2.82)/3 month USD-LIBOR-BBA/Jan-46 (Purchased) Jan-16/2.82 $2,475,800 $— (1.885)/3 month USD-LIBOR-BBA/Jan-46 (Written) Jan-16/1.885 2,475,800 — JPMorgan Chase Bank N.A. (2.0975)/3 month USD-LIBOR-BBA/Feb-25 (Purchased) Feb-15/2.0975 3,870,000 — (1.7975)/3 month USD-LIBOR-BBA/Feb-25 (Written) Feb-15/1.7975 3,870,000 — Total $— TBA SALE COMMITMENTS OUTSTANDING at 1/31/15 (proceeds receivable $281,131,523) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 5 1/2s, February 1, 2045 $3,000,000 2/12/15 $3,355,078 Federal National Mortgage Association, 4 1/2s, March 1, 2045 20,000,000 3/12/15 21,678,906 Federal National Mortgage Association, 4 1/2s, February 1, 2045 16,000,000 2/12/15 17,362,499 Federal National Mortgage Association, 4s, March 1, 2045 12,000,000 3/12/15 8,550,960 Federal National Mortgage Association, 4s, February 1, 2045 13,000,000 2/12/15 13,921,172 Federal National Mortgage Association, 3 1/2s, March 1, 2045 9,000,000 3/12/15 9,485,508 Federal National Mortgage Association, 3 1/2s, February 1, 2045 30,000,000 2/12/15 31,692,187 Federal National Mortgage Association, 3s, February 1, 2045 171,000,000 2/12/15 176,811,332 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/15 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $4,951,600 $14,294 1/6/25 2.28% 3 month USD-LIBOR-BBA $(209,418) 4,951,600 61,334 1/6/25 2.53% 3 month USD-LIBOR-BBA (278,337) 328,174,000 (E) 1,648,911 3/18/17 1.25% 3 month USD-LIBOR-BBA (1,436,582) 75,509,000 (E) 1,351,371 3/18/20 2.25% 3 month USD-LIBOR-BBA (1,766,699) 118,282,000 (E) 9,831,592 3/18/25 3.00% 3 month USD-LIBOR-BBA (2,972,080) 15,060,000 (E) (2,395,147) 3/18/45 3 month USD-LIBOR-BBA 3.50% 2,149,705 7,283,000 (96) 1/9/25 3 month USD-LIBOR-BBA 2.07875% 190,422 6,344,800 6,261 1/16/25 3 month USD-LIBOR-BBA 2.12% 194,154 12,178,000 (98) 1/12/20 3 month USD-LIBOR-BBA 1.6457% 184,137 4,714,875 (377) 1/23/25 3 month USD-LIBOR-BBA 2.14% 146,125 4,708,900 (62) 1/22/25 3 month USD-LIBOR-BBA 2.09% 124,494 1,426,000 (19) 1/9/25 3 month USD-LIBOR-BBA 2.081% 37,584 19,269,000 (155) 1/9/20 1.62% 3 month USD-LIBOR-BBA (270,575) 15,530,315 (205) 1/14/25 3 month USD-LIBOR-BBA 2.10% 432,427 8,912,880 (64) 1/15/25 3 month USD-LIBOR-BBA 2.09% 239,401 6,344,800 (84) 1/22/25 3 month USD-LIBOR-BBA 2.095% 170,715 6,415,000 (85) 1/12/25 2.14412% 3 month USD-LIBOR-BBA (206,029) 12,178,000 (98) 1/12/20 3 month USD-LIBOR-BBA 1.65338% 188,704 6,414,000 (85) 1/12/25 2.1372% 3 month USD-LIBOR-BBA (201,836) 6,414,000 (85) 1/12/25 2.142% 3 month USD-LIBOR-BBA (204,726) 12,178,000 (98) 1/12/20 3 month USD-LIBOR-BBA 1.648% 185,503 6,414,000 (85) 1/12/25 2.14055% 3 month USD-LIBOR-BBA (203,848) 12,178,000 (98) 1/12/20 3 month USD-LIBOR-BBA 1.6464% 184,555 6,414,000 (85) 1/12/25 2.138% 3 month USD-LIBOR-BBA (202,320) 12,178,000 (98) 1/12/20 3 month USD-LIBOR-BBA 1.64084% 181,244 1,704,000 (58) 1/27/45 2.326% 3 month USD-LIBOR-BBA (57,324) 1,935,000 (26) 1/20/25 3 month USD-LIBOR-BBA 1.949% 25,845 226,433,000 (2,989) 1/20/25 3 month USD-LIBOR-BBA 1.886% 1,688,634 3,489,000 (28) 1/22/20 3 month USD-LIBOR-BBA 1.45125% 17,872 27,178,000 (359) 1/22/25 3 month USD-LIBOR-BBA 1.921% 288,569 7,296,000 (248) 1/22/45 3 month USD-LIBOR-BBA 2.31125% 222,036 17,837,000 (235) 1/22/25 3 month USD-LIBOR-BBA 1.92125% 189,800 8,285,000 (67) 1/23/20 1.4975% 3 month USD-LIBOR-BBA (60,874) 2,990,000 (24) 1/26/20 1.517% 3 month USD-LIBOR-BBA (24,336) 655,000 (22) 1/26/45 3 month USD-LIBOR-BBA 2.384% 30,818 3,269,000 (43) 1/27/25 3 month USD-LIBOR-BBA 1.9625% 46,493 3,269,000 (43) 1/27/25 3 month USD-LIBOR-BBA 1.963% 46,646 5,717,000 (75) 1/27/25 1.968% 3 month USD-LIBOR-BBA (84,407) 9,533,000 (126) 1/27/25 3 month USD-LIBOR-BBA 1.95475% 128,671 1,317,000 (E) (45) 2/2/46 3 month USD-LIBOR-BBA 2.335% 21,408 13,047,000 (172) 2/3/25 3 month USD-LIBOR-BBA 1.791% (28,876) 4,708,900 (62) 1/9/25 3 month USD-LIBOR-BBA 2.07% 119,261 Total $10,512,017 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. baskets 2,310,871 $— 10/19/15 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF4) of common stocks $878,923 units 59,035 — 10/19/15 3 month USD-LIBOR-BBA minus 0.07% Russell 1000 Total Return Index 2,082,692 Barclays Bank PLC $339,200 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,337 712,804 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (19,447) 1,191,482 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,147) 1,096,988 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,325 1,007,422 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,657 15,034,589 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (398,426) 3,026,476 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (10,533) 579,143 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 1,708 396,936 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,441 265,959 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (2,238) 2,665,734 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (9,277) 3,316,793 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 12,039 1,024,368 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 3,021 119,621 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,908) 35,674 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (191) 228,238 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 828 2,381,613 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,644 4,545,878 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (15,821) 3,792,875 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 11,187 1,125,143 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,916) 6,108,285 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 24,391 4,047,194 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 16,161 306,055 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,207 8,625 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 34 11,727,064 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 42,565 296,967 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,171 963,607 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,799 698,448 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,754 3,437,301 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (11,963) 1,221,667 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (2,977) 519,541 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,048) 259,770 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (524) 259,770 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (524) 521,320 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,052) 1,354,070 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,733) 521,320 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,052) 1,082,029 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (17,959) 685,929 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (11,385) 843,299 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (4,504) 1,040,938 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,101) 1,125,709 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 21,676 746,834 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,599) 390,188 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,416 Citibank, N.A. 1,328,543 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,822 629,937 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,286 baskets 122,623 — 6/2/15 3 month USD-LIBOR-BBA minus 0.60% A basket (CGPUTED1) of common stocks 1,642,191 baskets 390,331 — 11/10/15 3 month USD-LIBOR-BBA minus 1.00% A basket (CGPUTS32) of common stocks 1,487,731 baskets 527 — 12/17/15 (3 month USD-LIBOR-BBA plus 42 bp) A basket (CGPUTQL2) of common stocks (462,645) units 2,282 — 6/2/15 (3 month USD-LIBOR-BBA minus 0.40%) Russell 2000 Total Return Index (3,871) units 53 — 6/2/15 (3 month USD-LIBOR-BBA minus 0.40%) Russell 2000 Total Return Index (90) units 11,021 — 12/17/15 3 month USD-LIBOR-BBA plus 15 bp Russell 1000 Total Return Index 282,649 units 513 — 12/17/15 3 month USD-LIBOR-BBA plus 15 bp Russell 1000 Total Return Index 18,024 Credit Suisse International $793,871 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,881 2,068,562 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (34,333) 2,103,362 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 40,501 1,753,264 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 33,760 4,326,628 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools (71,811) 4,308,065 18,848 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (95,318) Deutsche Bank AG baskets 547,558 — 5/8/15 (3 month USD-LIBOR-BBA plus 31 bp) A basket (DBCTPL5P) of common stocks 1,438,380 baskets 547,558 — 5/8/15 3 month USD-LIBOR-BBA minus 45 bp A basket (DBCTPS6P) of common stocks 1,429,194 Goldman Sachs International $907,095 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (4,845) 699,757 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,737) 2,311,533 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (19,452) 1,262,136 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (6,741) 1,769,540 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (48,277) 1,769,540 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (48,277) 927,976 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,230) 348,646 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,213) 356,530 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (8,668) 10,145 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (85) 895,155 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (7,533) 1,271,228 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,424) 65,954 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (230) 175,825 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (612) 23,192 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (124) 994,083 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (5,309) 2,889,141 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (78,822) 2,676,651 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (73,025) 1,679,428 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (14,132) 1,367,934 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (32,257) 3,084,136 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (81,731) 3,047,671 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 58,684 7,680,542 142,210 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (64,296) baskets 1,633,700 — 10/2/15 (3 month USD-LIBOR-BBA plus 35 bp) A basket (GSCBPUR1) of common stocks (5,012,243) baskets 28,160 — 12/15/15 (1 month USD-LIBOR-BBA plus 90 bp) A basket (GSCBSAUD) of common stocks 1,145,420 units 483,786 — 8/11/15 (0.45%) Goldman Sachs Volatility Carry US Scaled 3X Excess Return Strategy Index (60,642) JPMorgan Chase Bank N.A. $1,271,307 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (33,690) 4,113,566 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (109,012) 3,084,551 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (81,742) 3,048,068 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 58,691 baskets 1,626,741 — 10/2/15 3 month USD-LIBOR-BBA minus 20 bp A basket (JPCMPTSH) of common stocks 5,001,725 shares 554,378 — 1/25/16 3 month USD-LIBOR-BBA minus 30 bp iShares MSCI Emerging Markets Index 975,595 UBS AG baskets 1,401,680 — 5/19/15 (3 month USD-LIBOR-BBA plus 125 bp) A basket (UBSEMBSK) of common stocks (3,199,969) units 192,740 — 5/19/15 3 month USD-LIBOR-BBA minus 0.10% MSCI Emerging Markets TR Net USD 2,080,314 units 149,964 — 5/19/15 3 month USD-LIBOR-BBA minus 0.10% MSCI Emerging Markets TR Net USD 1,618,617 Total $161,058 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/15 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $4,785 $70,000 5/11/63 300 bp $4,749 CMBX NA BBB- Index BBB-/P 9,522 158,000 5/11/63 300 bp 9,440 CMBX NA BBB- Index BBB-/P 19,446 315,000 5/11/63 300 bp 19,284 CMBX NA BBB- Index BBB-/P 18,582 326,000 5/11/63 300 bp 18,414 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 31,595 285,000 5/11/63 300 bp 31,448 Credit Suisse International CMBX NA BBB- Index BBB-/P 822 106,000 5/11/63 300 bp 767 CMBX NA BBB- Index BBB-/P 19,183 241,000 5/11/63 300 bp 19,058 CMBX NA BBB- Index BBB-/P 8,915 293,000 5/11/63 300 bp 8,764 CMBX NA BBB- Index BBB-/P 5,180 294,000 5/11/63 300 bp 5,028 CMBX NA BBB- Index BBB-/P 4,548 296,000 5/11/63 300 bp 4,395 CMBX NA BBB- Index BBB-/P 33,557 297,000 5/11/63 300 bp 33,404 CMBX NA BBB- Index BBB-/P 3,483 300,000 5/11/63 300 bp 3,328 CMBX NA BBB- Index BBB-/P 24,736 310,000 5/11/63 300 bp 24,576 CMBX NA BBB- Index BBB-/P 24,002 310,000 5/11/63 300 bp 23,842 CMBX NA BBB- Index BBB-/P 20,393 310,000 5/11/63 300 bp 20,233 CMBX NA BBB- Index BBB-/P 23,820 327,000 5/11/63 300 bp 23,651 CMBX NA BBB- Index BBB-/P 24,458 596,000 5/11/63 300 bp 24,150 CMBX NA BBB- Index BBB-/P 16,796 3,685,000 5/11/63 300 bp 14,892 CMBX NA BBB- Index BBB-/P 22,712 3,887,000 5/11/63 300 bp 20,703 CMBX NA BBB- Index BBB-/P 14,858 4,547,000 5/11/63 300 bp 12,509 CMBX NA BBB- Index BBB-/P 10,407 4,547,000 5/11/63 300 bp 8,057 CMBX NA BBB- Index BBB-/P 36,295 5,066,000 5/11/63 300 bp 33,678 CMBX NA BBB- Index BBB-/P 11,998 5,233,000 5/11/63 300 bp 9,294 CMBX NA BBB- Index BBB-/P 10,005 7,697,000 5/11/63 300 bp 6,028 CMBX NA BBB- Index BBB-/P (6,292) 9,615,000 5/11/63 300 bp (11,260) CMBX NA BBB- Index BBB-/P (53,832) 12,634,000 5/11/63 300 bp (60,360) CMBX NA BBB- Index BBB-/P 35,126 1,988,000 1/17/47 300 bp (11,393) CMBX NA BBB- Index BBB-/P 89,778 3,685,000 1/17/47 300 bp 3,856 CMBX NA BBB- Index BBB-/P 100,381 4,054,000 1/17/47 300 bp 5,856 CMBX NA BBB- Index BBB-/P 114,343 4,678,000 1/17/47 300 bp 5,267 CMBX NA BBB- Index BBB-/P 183,805 7,772,000 1/17/47 300 bp 2,588 CMBX NA BBB- Index BBB-/P 308,180 7,861,000 1/17/47 300 bp 124,888 CMBX NA BB Index — (4,353) 1,195,000 5/11/63 (500 bp) (376) CMBX NA BB Index — (2,356) 451,000 5/11/63 (500 bp) (855) CMBX NA BB Index — (5,274) 302,000 5/11/63 (500 bp) (4,269) CMBX NA BB Index — 3,310 214,000 5/11/63 (500 bp) 4,022 CMBX NA BB Index — 5,493 208,000 5/11/63 (500 bp) 6,185 CMBX NA BB Index — (1,152) 150,000 5/11/63 (500 bp) (653) CMBX NA BB Index — (1,437) 150,000 5/11/63 (500 bp) (938) CMBX NA BB Index — (1,368) 150,000 5/11/63 (500 bp) (869) CMBX NA BB Index — 2,140 107,000 5/11/63 (500 bp) 2,496 CMBX NA BB Index — 1,034 100,000 5/11/63 (500 bp) 1,367 CMBX NA BB Index — (5,819) 300,000 5/11/63 (500 bp) (4,820) CMBX NA BBB- Index BBB-/P (1,230) 129,000 5/11/63 300 bp (1,297) CMBX NA BBB- Index BBB-/P (784) 130,000 5/11/63 300 bp (851) CMBX NA BBB- Index BBB-/P 10,625 222,000 5/11/63 300 bp 10,510 CMBX NA BBB- Index BBB-/P (2,585) 258,000 5/11/63 300 bp (2,718) CMBX NA BBB- Index BBB-/P (2,159) 258,000 5/11/63 300 bp (2,292) CMBX NA BBB- Index BBB-/P (864) 259,000 5/11/63 300 bp (998) CMBX NA BBB- Index BBB-/P (869) 260,000 5/11/63 300 bp (1,003) CMBX NA BBB- Index BBB-/P (880) 260,000 5/11/63 300 bp (1,014) CMBX NA BBB- Index BBB-/P 3,110 261,000 5/11/63 300 bp 2,975 CMBX NA BBB- Index BBB-/P 2,595 261,000 5/11/63 300 bp 2,460 CMBX NA BBB- Index BBB-/P (2,443) 261,000 5/11/63 300 bp (2,578) CMBX NA BBB- Index BBB-/P 704 261,000 5/11/63 300 bp 569 CMBX NA BBB- Index BBB-/P 190 274,000 5/11/63 300 bp 49 CMBX NA BBB- Index BBB-/P 949 274,000 5/11/63 300 bp 807 CMBX NA BBB- Index BBB-/P 6,520 274,000 5/11/63 300 bp 6,378 CMBX NA BBB- Index BBB-/P (4,968) 275,000 5/11/63 300 bp (5,110) CMBX NA BBB- Index BBB-/P 5,210 276,000 5/11/63 300 bp 5,068 CMBX NA BBB- Index BBB-/P 5,977 276,000 5/11/63 300 bp 5,834 CMBX NA BBB- Index BBB-/P 11,967 277,000 5/11/63 300 bp 11,824 CMBX NA BBB- Index BBB-/P 1,455 314,000 5/11/63 300 bp 1,293 CMBX NA BBB- Index BBB-/P 1,936 319,000 5/11/63 300 bp 1,771 CMBX NA BBB- Index BBB-/P 225 338,000 5/11/63 300 bp 50 CMBX NA BBB- Index BBB-/P (3,898) 388,000 5/11/63 300 bp (4,098) CMBX NA BBB- Index BBB-/P 1,811 391,000 5/11/63 300 bp 1,609 CMBX NA BBB- Index BBB-/P (10,745) 555,000 5/11/63 300 bp (11,032) CMBX NA BBB- Index BBB-/P 763 575,000 5/11/63 300 bp 466 CMBX NA BBB- Index BBB-/P (8,820) 585,000 5/11/63 300 bp (9,123) CMBX NA BBB- Index BBB-/P (7,209) 585,000 5/11/63 300 bp (7,511) CMBX NA BBB- Index BBB-/P 21,383 874,000 5/11/63 300 bp 20,931 Goldman Sachs International CMBX NA BBB- Index BBB-/P 7,781 2,984,000 5/11/63 300 bp 6,239 CMBX NA BBB- Index BBB-/P (17,751) 3,889,000 5/11/63 300 bp (19,762) CMBX NA BBB- Index BBB-/P 162,226 6,016,000 1/17/47 300 bp 21,954 CMBX NA BB Index — 775 638,000 5/11/63 (500 bp) 2,898 CMBX NA BB Index — (2,216) 209,000 5/11/63 (500 bp) (1,521) CMBX NA BB Index — (1,441) 150,000 5/11/63 (500 bp) (941) CMBX NA BB Index — 2,419 107,000 5/11/63 (500 bp) 2,776 CMBX NA BBB- Index BBB-/P (136) 51,000 5/11/63 300 bp (163) CMBX NA BBB- Index BBB-/P (1,407) 129,000 5/11/63 300 bp (1,474) CMBX NA BBB- Index BBB-/P (2,074) 258,000 5/11/63 300 bp (2,207) CMBX NA BBB- Index BBB-/P (2,423) 259,000 5/11/63 300 bp (2,557) CMBX NA BBB- Index BBB-/P (2,598) 259,000 5/11/63 300 bp (2,731) CMBX NA BBB- Index BBB-/P (2,598) 259,000 5/11/63 300 bp (2,731) CMBX NA BBB- Index BBB-/P (1,043) 260,000 5/11/63 300 bp (1,178) CMBX NA BBB- Index BBB-/P 1,557 261,000 5/11/63 300 bp 1,422 CMBX NA BBB- Index BBB-/P (4,582) 275,000 5/11/63 300 bp (4,724) CMBX NA BBB- Index BBB-/P 4,501 394,000 5/11/63 300 bp 4,297 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at January 31, 2015. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations EUR Euro GBP British Pound Key to holding's abbreviations ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only OJSC Open Joint Stock Company PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2014 through January 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,153,446,687. (CLN) The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $1,639,266,190, resulting in gross unrealized appreciation and depreciation of $62,890,295 and $32,338,595, respectively, or net unrealized appreciation of $30,551,700. (NON) This security is non-income-producing. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $— $65,419,603 $2,413,527 $3,529 $63,006,076 Putnam Short Term Investment Fund* 191,814,213 100,457,016 74,639,709 56,425 217,631,520 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $1,022,893,678 to cover certain derivative contracts, delayed delivery securities and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts for hedging duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts for hedging treasury term structure risk an for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used for hedging currency exposures and gaining exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, for yield curve positioning and for gaining exposure to rates in various countries. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, for hedging sector exposure, for gaining exposure to specific sectors. for hedging inflation and for gaining exposure to inflation. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts for hedging credit risk, for gaining liquid exposure to individual names, for hedging market risk and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $8,771,781 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,864,458 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $2,674,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $11,642,758 $— $— Capital goods 21,087,532 — — Communication services 4,937,457 — — Conglomerates 5,090,425 11,726,466 — Consumer cyclicals 41,834,675 — — Consumer staples 34,703,956 2,590,391 — Energy 19,133,654 — — Financials 62,030,418 — — Health care 47,616,568 — — Technology 53,182,371 — — Transportation 8,146,475 — — Utilities and power 17,395,587 — — Total common stocks — Commodity linked notes $— $41,821,105 $— Corporate bonds and notes — 83,869,243 — Foreign government and agency bonds and notes — 6,954,224 — Investment companies 81,625,938 — — Mortgage-backed securities — 182,701,615 — Purchased options outstanding — 9,766,955 — Purchased swap options outstanding — 1,061,950 — Senior loans — 46,142,217 — U.S. government and agency mortgage obligations — 544,604,537 — U.S. treasury obligations — 1,936,147 — Short-term investments 299,383,596 28,831,630 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $3,090,669 $— Futures contracts 23,927,135 — — Written options outstanding — (520,288) — Written swap options outstanding — (2,320,455) — Forward premium swap option contracts — (34,886) — TBA sale commitments — (282,857,642) — Interest rate swap contracts — (11,285,061) — Total return swap contracts — 10,085,672 — Credit default contracts — (867,771) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts	$14,747	$882,518 Foreign exchange contracts	6,027,719	2,937,050 Equity contracts	31,292,519	9,274,702 Interest rate contracts	34,464,582	25,801,377 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$1,700,000 Purchased TBA commitment option contracts (contract amount)$33,300,000 Purchased swap option contracts (contract amount)$115,500,000 Written equity option contracts (contract amount)$1,600,000 Written TBA commitment option contracts (contract amount)$66,500,000 Written swap option contracts (contract amount)$91,500,000 Futures contracts (number of contracts)6,000 Forward currency contracts (contract amount)$468,300,000 Centrally cleared interest rate swap contracts (notional)$901,300,000 OTC total return swap contracts (notional)$1,868,800,000 OTC credit default contracts (notional)$96,000,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts§ – – 3,085,488 – 3,085,488 OTC Total return swap contracts*# 2,961,615 163,361 – 3,437,703 77,142 2,867,574 1,204,104 – 6,036,011 – – – 3,698,931 – 20,446,441 OTC Credit default contracts*# – 11,072 – 3,675 – 14,747 Futures contracts§ – 4,079,592 – 4,079,592 Forward currency contracts# 224,002 358,048 – 473,796 1,049,976 685,581 209,277 393,004 1,456,857 – 417,893 429,961 – 329,324 6,027,719 Forward premium swap option contracts# – Purchased swap options# 41,701 67 – 226,500 668,942 – 124,740 – 1,061,950 Purchased options# – 2,172,702 – 7,594,253 – 9,766,955 Total Assets $3,227,318 $2,694,178 $3,085,488 $4,137,999 $1,807,132 $3,553,155 $1,541,796 $393,004 $15,087,121 $4,079,592 $417,893 $429,961 $3,698,931 $329,324 $44,482,892 Liabilities: Centrally cleared interest rate swap contracts§ – – 1,972,384 – 1,972,384 OTC Total return swap contracts*# – 527,325 – 466,606 220,310 – 5,722,115 – 224,444 – – – 3,199,969 – 10,360,769 OTC Credit default contracts*# 448 147 – – 736,855 – 145,068 – 882,518 Futures contracts§ – 17,674 – 17,674 Forward currency contracts# 74,483 282,281 – 265,249 365,179 168,738 116,132 185,226 500,424 – 148,020 516,940 169,896 144,482 2,937,050 Forward premium swap option contracts# – 21,341 – 13,545 – 34,886 Written swap options# 53,617 464 – 335 321,944 – 314,619 – 1,629,476 – 2,320,455 Written options# – 419,418 – – 100,870 – 520,288 Total Liabilities $128,548 $810,217 $1,972,384 $732,190 $1,644,288 $588,156 $6,319,275 $185,226 $2,468,759 $17,674 $148,020 $516,940 $3,369,865 $144,482 $19,046,024 Total Financial and Derivative Net Assets $3,098,770 $1,883,961 $1,113,104 $3,405,809 $162,844 $2,964,999 $(4,777,479) $207,778 $12,618,362 $4,061,918 $269,873 $(86,979) $329,066 $184,842 $25,436,868 Total collateral received (pledged)##† $2,976,000 $1,837,076 $– $2,900,000 $162,844 $2,220,000 $(2,674,000) $99,071 $10,650,000 $– $123,539 $– $329,066 $– Net amount $122,770 $46,885 $1,113,104 $505,809 $– $744,999 $(2,103,479) $108,707 $1,968,362 $4,061,918 $146,334 $(86,979) $– $184,842 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 31, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 31, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 31, 2015
